DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art... [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Holding and Rationale
Claims 1, 2, 4-5, 8, 10, 11, 13, 14, 16, 21, 22, 23, 24, 26, 30, 31 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.).

Sorge, paragraph [0003], teaches:
[0003] Methods of detecting and/or measuring a nucleic acid wherein an enzyme produces a labeled nucleic acid fragment are known in the art.


Sorge, at paragraph [0010], teaches:
[0010] Methods of detecting and/or measuring a nucleic acid wherein a FEN-1 enzyme is used to generate a labeled nucleic acid fragment are known in the art. 


Sorge, paragraph [0021], teach:
[0021] The invention relates to nucleic acid, flap-mediated, sequential amplification methods which permit detection of a nucleic acid target in a nucleic acid sample. The invention provides for nucleic acid synthesis dependent, flap-mediated amplification methods for sequentially producing detectable, released flaps to detect a target nucleic acid. The invention provides for both linear, and exponential nucleic acid synthesis dependent, flap-mediated, sequential amplification methods. The methods of the invention provide for either duplex structures comprising a preformed flap or duplex structures wherein a flap is formed by the activity of a polymerization means with strand displacement activity.

Sorge, at paragraph [0023], teaches:
[0023] This method also includes the step of forming a first duplex (FIG. 1, step 1) by mixing at least the template nucleic acid and the upstream primer and downstream oligonucleotide under conditions which permit formation of a duplex between the template nucleic acid and each of the upstream primer and the 3' region of the downstream oligonucleotide, wherein the 5' region of the downstream oligonucleotide is a flap. A first cleavage structure is then formed (FIG. 1, step 2) by subjecting the duplex to a nucleic acid polymerization activity under conditions which permit extension of the upstream primer by polymerization of a nucleic acid strand complementary to a length of the extension region sufficient to form a first cleavage structure. The first cleavage structure is cleaved (FIG. 1, step 2) by providing a cleavage means under conditions such that cleavage of the first cleavage structure occurs at a site located within the downstream oligonucleotide in a manner dependent upon the formation of the first cleavage structure, thereby permitting cleavage and release of the flap of the downstream oligonucleotide (e.g., A, FIG. 1, step 3).  (Emphasis added)


Sorge, at paragraph [0217], teaches:
[0217] The invention provides a method wherein, a target nucleic acid is detected by sequentially forming and cleaving a first cleavage structure comprising a target nucleic acid, and a first and second oligonucleotide. The first cleavage structure is formed when the first and second oligonucleotides hybridize to the target nucleic acid and the first oligonucleotide is extended by a polymerase. A 5' flap of the second oligonucleotide is cleaved and released, serving as a primer in a second cleavage structure.  (Emphasis added)

The aspect of the cleaved flap “serving as a primer” speaks directly to the released flap of the PTO being extended.  In further support of this position attention is directed to Sorge, at paragraph [0061], teaches that the cleaved flap can be extended.  As disclosed therein:
[0061] The reagents are mixed under a series of reaction conditions that permit: formation of a duplex between the target and the first and second oligonucleotides, extension of the first oligonucleotide, cleavage of a first cleavage structure, formation of a second duplex, extension of a released flap, and formation of a second cleavage structure.

The above showing is deemed to fairly suggest limitations of claim 1, step (d).

Sorge, in paragraphs [0318] and [0325], teach that the released flaps can be captured by their binding to a solid phase, and then be detected.  As stated therein:
[0318] Detection or verification of the labeled fragments or released flaps may be accomplished by a variety of methods well known in the art and may be dependent on the characteristics of the labeled moiety or moieties comprising a labeled cleavage structure. According to the method of the invention wherein a probe comprises a secondary structure that changes upon binding to a target or template nucleic acid and further comprises a binding moiety, the released labeled fragments or released flaps are captured by binding of a binding moiety to a capture element attached to a solid support.  (Emphasis added)

[0325] The amount of released labeled fragment, wherein "fragment" refers to a released flap, as defined herein, and "released labeled fragment" refers to a released labeled flap, that is bound to a capture element attached to a solid support can be measured while the labeled fragment remains bound to the capture element or after release of the labeled fragment from the capture element.  

Sorge, paragraph [0235], teaches using the cleaved flap (applicant’s “5’-tagging portion [which] is not hybridized with the target nucleic acid sequence” and is cleaved from the “PTO (Probing and Tagging Oligonucleotide)” via the 5’ exonuclease activity of the polymerase) as a primer.  As stated therein:
Thus, a "primer" can include a first oligonucleotide (defined herein) and a released flap of a second oligonucleotide (defined herein). Conditions suitable for synthesis of a primer extension product (e.g., from a first oligonucleotide or from the released flap of a second oligonucleotide, as defined herein) include the presence of four different deoxyribonucleoside triphosphates and a polymerization-inducing agent such as DNA polymerase or reverse transcriptase, in a suitable buffer ("buffer" includes substituents which are cofactors, or which affect pH, ionic strength, etc.), and at a suitable temperature.  (Emphasis added)

Sorge, at paragraph [0094], teaches that nucleic acid synthesis can include the incorporation of a labeled nucleotide into the primer extension product.  As stated therein:
Nucleic acid synthesis refers to the addition of at least one nucleotide (for example a radiolabeled nucleotide (e.g., .sup.35S or .sup.32P labeled deoxyribonucleoside triphosphates (dNTPs)), preferably 1-10, and most preferably 1-250 nucleotides, to the 3' end of a nucleic acid molecule (for example as determined by a dideoxy sequencing reaction (according to methods well-known in the art) or in a labeling/termination sequencing reaction using modified T7 DNA polymerase (Sequenase.TM.) (according to methods well known in the art).

As evidenced above, Sorge teach that the cleaved flap can be used as a primer, and elongated under synthesis conditions.  As seen in paragraph [0094], Sorge teaches that nucleic acid synthesis refers to the incorporation of one or more nucleotides, including those that are labeled.  Such is deemed to fairly teach the limitation of claim 1, step (d) in that one is “extending the fragment released from the PTO hybridized to the CTO”.
The above showings are deemed to fairly suggest steps (a) and (b) of claims 1, 31, and 32.  
The nucleic acid to which the cleaved flap binds to and serves as a primer to, is deemed to fairly meet the limitation of applicant’s “CTO (Capturing and Templating Oligonucleotide)” as seen in steps (c) and (d) of claims 1, 31, and 32.

Sorge, paragraph [0253], teaches:
[0253] A probe according to the invention can be labeled (e.g., by the attachment of a radiolabel, a fluorescent label a quencher or any of the labels recited in the section entitled "Cleavage Structure"). A labeled oligonucleotide probe is prepared according to methods well known in the art (see Sambrook et al., supra; Ausubel et al., supra).  (Emphasis added)

Sorge, paragraph [0293], teaches:
[0293] Allele-discriminating probes do not hybridize sufficiently to a target-like nucleic acid sequence that contains one or more nucleotide mismatches as compared to the target nucleic acid complementary sequence, at a particular temperature or within a range of temperatures determined by experimental optimization according to methods well known in the art, and thus do not undergo a change in secondary structure upon binding to a target-like nucleic acid sequence in the presence of only a target-like nucleic acid sequence, and under conditions that would support hybridization of the allele discriminating probe to a target nucleic acid sequence.  (Emphasis added)

In view of the above showing, the selection of temperature(s), including a range of temperatures, at which different parts of the assay are conducted is deemed to be a matter of routine optimization.  (Claims 2, 4, 5, 8 and 22)
Sorge, FIG. 2, presents the following:

    PNG
    media_image2.png
    436
    257
    media_image2.png
    Greyscale

As can be seen above, “b3’” in FIG. 2 of Sorge indicates a “blocked 3’ end so that extension is inhibited”.  Such a showing is deemed to meet a limitation of claims 16 and 31.

In addition to the aspect of “b3’”, it is noted that the Figure depicts the binding of two oligonucleotides, one upstream of the other, with the 5’ tagging portion of the downstream oligomer (applicant’s “PTO”) not hybridizing to the target sequence.  The fact that one is to employ conditions whereby this selective binding occurs is deemed to fairly suggest the newly-added limitation of claims 1, 31, and 32, that “the hybridization in step (a) is performed under stringent conditions such that the 3’-targeting portion is hybridized with the target nucleic acid sequence and the 5’-tagging portion is not hybridized with the target nucleic acid sequence”.

Sorge, paragraph [0246], teaches:
[0246] A primer according to the invention can be labeled (e.g., by the attachment of a radiolabel, a fluorescent label a quencher or any of the labels recited in the section entitled "Cleavage Structure". A labeled oligonucleotide primer is prepared according to methods well known in the art (see Sambrook et al., supra; Ausubel et al., supra).

Sorge, at paragraph [0150], teaches that a label may be present on the 5’ end of the second oligonucleotide, which is the portion (flap) of the second oligonucleotide that is cleaved via the 5’ exonuclease activity of the polymerase.  Sorge, in the same paragraph, also teach that a label may be incorporated into the 3’ of the flap, and that a quencher may be attached at the 5’ end.  The aspect of using fluorescent labels, where one acts as a quencher, speaks to fluorescent resonant energy transfer, or FRET.  Such teachings by Sorge are deemed to fairly suggest limitations of claims 11, 13, and 14.
As noted above, Sorge teaches that the flap can act as a primer and as such, detectable nucleotides can be incorporated.  Such is deemed to fairly suggest steps (c) and (d) of claims 1. 31, and 32.

Sorge, paragraph [0019], teach that inclusion of denaturing steps prior to performing hybridization was known in the art.  Such is deemed to fairly suggest the denaturing step of claim 4.

Sorge, at paragraph [0492], teach using different labeled nucleic acids (applicant’s PTOs) that are directed to different regions of the same target nucleic acid.  As stated therein:
[0492] In yet another embodiment, two labeled nucleic acids are used, each complementary to separate regions of separate strands of a double-stranded target sequence, but not to each other, so that a labeled nucleic acid anneals downstream of each primer. For example, the presence of two probes can potentially double the intensity of the signal generated from a single label and may further serve to reduce product strand reannealing, as often occurs during PCR amplification. The probes are selected so that the probes bind at positions adjacent (downstream) to the positions at which primers bind.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 26 and 30 as the “labeled nucleic acid” of Sorge is recognized as being capable of serving as a “primer”. 

Sorge, at paragraph [0356], teaches using “non-natural or derivatized nucleotide bases”.  As stated therein:
[0356] The present invention utilizes nucleic acids comprising RNA, cDNA, genomic DNA, synthetic forms, and mixed polymers. The invention includes both sense and antisense strands of a nucleic acid. According to the invention, the nucleic acid may be chemically or biochemically modified or may contain non-natural or derivatized nucleotide bases. Such modifications include, for example, labels, methylation, substitution of one or more of the naturally occurring nucleotides with an analog, internucleotide modifications such as uncharged linkages (e.g. methyl phosphonates, phosphorodithioates, etc.), pendent moieties (e.g., polypeptides), intercalators, (e.g. acridine, psoralen, etc.) chelators, alkylators, and modified linkages (e.g. alpha anomeric nucleic acids, etc.) Also included are synthetic molecules that mimic polynucleotides in their ability to bind to a designated sequence via hydrogen bonding and other chemical interactions. Such molecules are known in the art and include, for example, those in which peptide linkages substitute for phosphate linkages in the backbone of the molecule.  (Emphasis added)

The aspect of using “non-natural” nucleotide bases is deemed to fairly suggest the limitation of claim 13 wherein just such nucleotide analogs are used.

Sorge, at paragraph [0317], teaches:
[0317] Methods of performing binding reactions between a capture element, as defined herein, and a binding moiety or tag, respectively, as defined herein, are well-known in the art and are described hereinbelow. Methods of attaching a capture element according to the invention to a solid support, as defined herein, are well-known in the art and are defined hereinbelow.  (Emphasis added)

Sorge, at paragraph [0318], teaches:
[0318] Detection or verification of the labeled fragments or released flaps may be accomplished by a variety of methods well known in the art and may be dependent on the characteristics of the labeled moiety or moieties comprising a labeled cleavage structure. According to the method of the invention wherein a probe comprises a secondary structure that changes upon binding to a target or template nucleic acid and further comprises a binding moiety, the released labeled fragments or released flaps are captured by binding of a binding moiety to a capture element attached to a solid support.  (Emphasis added)

Independent claims 1, 31, and 32 each require that the flap/fragment that has been cleaved be elongated and subsequently hybridized to “an IO (immobilized oligonucleotide) immobilized on a solid substrate” (steps (d) and (e) of claims 1, 31, and 32).   The aspect of the cleaved flap/fragment annealing to a sequence and is subsequently elongated via the activity of a polymerase is construed to constitute an amplification reaction as the cleaved fragment is serving as a primer.  
Sorge, at paragraph [0326], teaches:
[0326] During or after amplification, separation of the released labeled fragments from, a reaction mixture can be accomplished by, for example, contacting the reaction mixture with a solid phase extractant (SPE). For example, materials having an ability to bind nucleic acids on the basis of size, charge, or interaction with the nucleic acid bases can be added to the reaction mixture, under conditions where labeled, uncleaved nucleic acids are bound and short, labeled fragments are not.  (Emphasis added)

Sorge, at paragraph [0324], teaches:
[0324] Methods of attaching a capture element to a solid support are known in the art and are described in Sambrook et al., supra, Ausubel et al., supra, U.S. Pat. Nos. 5,427,779, 5,512,439, 5,589,586, 5,716,854 and 6,087,102; Southern et al., supra and Joos et al., supra. Methods of immobilizing a nucleic acid sequence on a solid support are also provided by the manufacturers of the solid support, e.g., for membranes: Pall Corporation, Schleicher & Schuell, for magnetic beads; Dyal, for culture plates: Costar, Nalgenenunc, and for other supports useful according to the invention, CPG, Inc.

The aspect that the method described in paragraph [0326] can be performed “after amplification” has been construed as occurring after the cleaved/released labeled fragment has been annealed and elongated, just as a primer would anneal to its target and be elongated via the activity of the same enzyme- a nucleic acid polymerase.  The fact that one is to be selected based on size, e.g., elongated fragment versus a fragment that has not undergone elongation, whereby one utilizes “a solid phase extractant” that can hybridize/bind to the elongated fragment/amplicon is deemed to fairly suggest steps (d) and (e) of claims 1, 31, and 32.  In further support of this position, the aspect of using “a solid phase extractant (SPE)” is deemed to fairly suggest applicant “IO (immobilized oligonucleotide)”.

Sorge, in paragraph [0308], provides examples of a “solid support”.  As stated therein:
[0308] As used herein, " solid support" means a surface to which a molecule (e.g. a first or capture element) can be irreversibly bound, including but not limited to membranes, sepharose beads, magnetic beads, tissue culture plates, silica based matrices, membrane based matrices, beads comprising surfaces including but not limited to styrene, latex or silica based materials and other polymers for example cellulose acetate, teflon, polyvinylidene difluoride, nylon, nitrocellulose, polyester, carbonate, polysulphone, metals, zeolites, paper, alumina, glass, polypropyle, polyvinyl chloride, polyvinylidene chloride, polytetrafluorethylene, polyethylene, polyamides, plastic, filter paper, dextran, germanium, silicon, (poly)tetrafluorethylene, gallium arsenide, gallium phosphide, silicon oxide, silicon nitrate and combinations thereof. Methods of attaching a capture element as defined herein are well known in the art and are defined hereinbelow. Additional solid supports are also discussed below.


In view of the above showing, the use of a “solid support” is deemed to fairly suggest the use of “solid phase” and/or “solid substrate” as recited in claims 1, 22, 31, and 32.  As disclosed by Sorge in paragraph [0324], one of ordinary skill in the art at the time of the invention would be able to attach capture elements to a solid support.

Weidenhammer et al., at column 14, second paragraph, teach of the incorporation of labeled nucleotides into their “capture probe”, which has hybridized to target sequences.  In view of this showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Sorge such that the cleaved flap, which is to serve as a primer, is, like the method of Weidenhammer et al., is extended and detectable nucleotides are incorporated therein, and that this resultant labeled, extended sequence is then detected via hybridization to complementary sequences (steps (c) – (f) of claims 1, 31, and 32).

Neither Sorge nor Weidenhammer et al., have been found to teach using separate “reaction vessels” (claim 24), or the performance of multiple denaturation cycles (claim 23), or the use of sample mixtures that have been subject to removal of components, resulting in removal of potential inhibitors of the assay.

Bruinsma et al., in paragraph [0108], teach:
[0110]  2. Stool supernatant is treated to remove assay inhibitors (e.g., with polyvinylpolypyrrolidone, as described in U.S. Pat. Appl. Ser. No. 61/485,338, which is incorporated herein by reference in its entirety), producing "clarified supernatant".  (Emphasis added)

[0111]  3. Ten milliliters of clarified supernatant (representing an equivalent of approximately 4 grams of stool) is mixed with guanidine thiocyanate (GTC) to a final concentration of 2.4 M; 

[0112]  4. The mixture is then heated in a 90.degree. C. water bath for 10 minutes to denature the DNA (and proteins) present in the stool. (Emphasis added)

[0113]  5. Paramagnetic particles containing covalently attached (coupled) oligonucleotides complementary to the target sequence(s) of interest ("target-specific capture probes") are added to the sample. The sample is then incubated (e.g., at ambient temperature, about 22-25.degree. C.) for one hour to enable hybridization of the target DNA to the capture probes on the magnetic particles.
[0114]  6. The mixture of clarified supernatant, GTC, and particles is exposed to a magnetic field to separate the particles (now containing target DNA hybridized to the capture probes) from the stool supernatant/GTC mixture, which is transferred to a new tube. See, e.g., U.S. patent application Ser. No. 13/089,116, which is incorporated herein by reference. (Emphasis added)

[0115]  7. The paramagnetic particles are then washed and the target DNA eluted, ready for use in detection assays. 

[0116] 8. The supernatant/GTC mixture retained in step 6 is returned to the 90.degree. C. water bath for 10 minutes to repeat denaturation (step 4). Step 5 is then repeated by adding magnetic particles containing capture probes complementary to different targets DNAs, and the hybridization, particle separation and elution steps are repeated to produce a purified sample of a second DNA target. (Emphasis added)

In view of the above teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Sorge and Weidenhammer et al., such that multiple denaturation steps are performed for to do so would enhance the likelihood of having single-stranded components available for hybridization.  It would have also been obvious to said artisan to have removed components that would interfere with the assay; and it would have also been obvious to use separate reaction vessels for different steps and different assays, as such would also go to remove potential inhibitors of the assay.
The above showing is deemed to fairly suggest limitations of claims 2, 4, 5, 23 and 24.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 4-5, 8, 10, 11, 13, 14, 16, 23, 24, 26, 30, 31 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.).

Claims 6 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.) as applied to claims 1, 2, 4-5, 8, 10, 11, 13, 16, 23, 24, 26, 30, 31 and 32 above, and further in view of US 5,200,314 (Urdea).
See above for the basis of the rejection as it pertains to the disclosures of Sorge, Weidenhammer et al., and Bruinsma et al.

Neither Sorge, Weidenhammer et al., nor Bruinsma et al., have been found to teach the mole ratio of reactants.
Urdea, at column 8, fourth paragraph, teach the ratio of capture probes and labeled probes to target/analyte.  As stated therein:
The ratio of capture probe and labeled probe to anticipated moles of analyte will each be at least stoichiometric and preferably in excess. It will normally be in the range of 2:1 to 10,000:1.  (Emphasis added)

The aspect of molar ratio of PTO to CTO, which is recognized as being probe and target, being “not less than 1.2” is deemed to be fairly suggested by a ratio of probe to target being 2:1.
In view of the prior art teaching preferred ranges of molar ratios between probes and target, one of ordinary skill in the art at the time of the invention would have been motivated to have modified the method of Sorge, Weidenhammer et al., and Bruinsma et al., where one was using the various probes and targets such that they were being used at such molar ratio for to do so would enhance the accuracy and reproducibility of the assay.
Given the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 6 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.) as applied to claims 1, 2, 4-5, 8, 10, 11, 13, 16, 23, 24, 26, 30, 31 and 32 above, and further in view of US 5,200,314 (Urdea).

Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.) as applied to claims 1, 2, 4-5, 8, 10, 11, 13, 16, 23, 24, 26, 30, 31 and 32 above, and further in view of US 2008/0305481 A1 (Whitman et al.).
See above for the basis of the rejection as it pertains to the disclosures of Sorge, Weidenhammer et al., and Bruinsma et al.

Neither Sorge, Weidenhammer et al., nor Bruinsma et al., have been found to teach use of an intercalating dye that is a donor of energy that is transferred to an acceptor, which is detected.

Whitman et al., at page 12, bridging to page 13, provides an analysis/review of “Real-Time PCR Detection Chemistries”.  As seen in paragraph [0107], Whitman et al., teaches that one such chemistry known in the art is that where “an intercalating dye was used as a donor for an acceptor fluorophore that was covalently attached at the 5' end of the probe”.

In view of such guidance in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used known donor-acceptor pairs of labels, including that of an intercalator dye that acts as a donor of energy, which in turn causes an acceptor, which is bound to the extended strand, to emit a detectable signal (FRET).
In view of the fact that such donor and acceptor pairs were known and were being used in a known manner, the ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.) as applied to claims 1, 2, 4-5, 8, 10, 11, 13, 16, 23, 24, 26, 30, 31 and 32 above, and further in view of US 2008/0305481 A1 (Whitman et al.).

Claim 29 remains rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.) as applied to claims 1, 2, 4-5, 8, 10, 11, 13, 16, 23, 24, 26, 30, 31 and 32 above, and further in view of US 2008/0076909 A1 (Schroeder).
See above for the basis of the rejection as it pertains to the disclosures of Sorge, Weidenhammer et al., and Bruinsma et al.

Neither Sorge, Weidenhammer et al., nor Bruinsma et al., have been found to teach detection of nucleotide variations.
Schroeder, in paragraph [0007], teaches:
The methods of analysis include but are not limited to detection, single nucleotide polymorphism analysis, sequencing and the like.  (Emphasis added)


The aspect of detecting “single nucleotide polymorphism” is deemed to fairly encompass the “nucleotide variation” of claim 29.
In view of the interest in identifying single nucleotide polymorphism, including those that correlate with disease states, one would have been motivated to have modified the method of Sorge, Weidenhammer et al., and Bruinsma et al., so as to include the detection of nucleotide polymorphisms.  Given the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 29 remains rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0110748 A1 (Sorge) in view of US 6,379,897 B1 (Weidenhammer et al.) and US 2012/0288868 A1 (Bruinsma et al.) as applied to claims 1, 2, 4-5, 8, 10, 11, 13, 16, 23, 24, 26, 30, 31 and 32 above, and further in view of US 2008/0076909 A1 (Schroeder).

Response to argument
Applicant’s representative, at pages 2-7 of the response of 01 April 2022, hereinafter the response, traverses the rejection of claims under 35 USC 103(a).  At pages 2-5 of the response the traversal is directed primarily to the teachings of Sorge.    At page 3, last paragraph, of the response said representative asserts:
As shown in [0326] and [0327], Sorge discloses removing an object (i.e. labeled, uncleaved nucleic acids) to be eliminated for detection by fixing it to the SPE and removing the SPE. Contrary to Sorge's disclosure, in claim 1 of the present invention, it is an object (i.e. extended strand) to be detected that is hybridized with the IO and then detected.

The above argument has been considered and has not been found persuasive.  Attention is directed to claim 1, step (c), which specifies that the method entails “hybridizing the fragment released from the PTO with a CTO (Capturing and Templating Oligonucleotide)”.  As seen in claim 1, step (d), one is to perform the step of “extending the fragment released from the PTO hybridized with the CTO using a template-dependent nucleic acid polymerase; wherein the fragment hybridized with the capturing portion of the CTO is extended to produce an extended strand containing an extended sequence complementary to the templating portion of the CTO and an extended duplex is formed”. As noted above, Sorge, in paragraphs [0318] and [0325], teaches that the released flap(s) can be captured by their binding to a solid phase, and then be detected.  As stated therein:
[0318] Detection or verification of the labeled fragments or released flaps may be accomplished by a variety of methods well known in the art and may be dependent on the characteristics of the labeled moiety or moieties comprising a labeled cleavage structure. According to the method of the invention wherein a probe comprises a secondary structure that changes upon binding to a target or template nucleic acid and further comprises a binding moiety, the released labeled fragments or released flaps are captured by binding of a binding moiety to a capture element attached to a solid support.  (Emphasis added)

[0325] The amount of released labeled fragment, wherein "fragment" refers to a released flap, as defined herein, and "released labeled fragment" refers to a released labeled flap, that is bound to a capture element attached to a solid support can be measured while the labeled fragment remains bound to the capture element or after release of the labeled fragment from the capture element.  

Sorge, paragraph [0235], teaches using the cleaved flap (applicant’s “5’-tagging portion [which] is not hybridized with the target nucleic acid sequence” and is cleaved from the “PTO (Probing and Tagging Oligonucleotide)” via the 5’ exonuclease activity of the polymerase) as a primer.  As stated therein:
Thus, a "primer" can include a first oligonucleotide (defined herein) and a released flap of a second oligonucleotide (defined herein). Conditions suitable for synthesis of a primer extension product (e.g., from a first oligonucleotide or from the released flap of a second oligonucleotide, as defined herein) include the presence of four different deoxyribonucleoside triphosphates and a polymerization-inducing agent such as DNA polymerase or reverse transcriptase, in a suitable buffer ("buffer" includes substituents which are cofactors, or which affect pH, ionic strength, etc.), and at a suitable temperature.  (Emphasis added)

Sorge, at paragraph [0094], teaches that nucleic acid synthesis can include the incorporation of a labeled nucleotide into the primer extension product.  As stated therein:
Nucleic acid synthesis refers to the addition of at least one nucleotide (for example a radiolabeled nucleotide (e.g., 35S or 32P labeled deoxyribonucleoside triphosphates (dNTPs)), preferably 1-10, and most preferably 1-250 nucleotides, to the 3' end of a nucleic acid molecule (for example as determined by a dideoxy sequencing reaction (according to methods well-known in the art) or in a labeling/termination sequencing reaction using modified T7 DNA polymerase (Sequenase.TM.) (according to methods well known in the art).

The fact that the released flap has been extended is deemed to fairly suggest that the extended strand is hybridized (to its template) and is also immobilized as it is “captured by binding of a binding moiety to a capture element attached to a solid support” (Sorge at paragraph [0318]).

Applicant’s representative, at page 5 of the response, asserts:  “Sorge does not disclose or teach that elongated product of the released flap is captured by SPE.”  This argument has been considered and has not been found persuasive.  As noted above, Sorge does teach that the released flap is captured and elongated.  The fact that it is elongated as a result of polymerase activity, speaks to it being complementary and hybridized, which, by default, is captured.  Given such showings, the aspect of hybridizing of the elongated flap, be it to its original template or to a later copy of same, be it bound or not, would have been an obvious design choice for as noted above, Sorge teaches a wide variety of methods that can be combined in any number of ways.

Agreement is reached with applicant’s representative where at page 6 of the response is asserted “The method of the present invention provides a novel solution to this technical problem.”  As evidenced above, the claims have not been rejected under 35 USC 102, which is directed to matters of novelty. Rather, the claims have been rejected under 35 USC 103(a), which is directed to matters of obviousness.

At page 7 of the response said representative asserts:  
Further, combination of technical elements of Sorge and technical elements of Weidenhammer cannot yield predictable results, since specific detection mechanism of Sorge (i.e. cleavage of a probe) and that of Weidenhammer (i.e. extension of a probe immobilized on a solid support) are incompatible.

The above argument has been considered and has not been found persuasive.  It is noted that Weidenhammer was being relied upon for teaching the incorporation of labeled nucleotides, and that Sorge, at paragraph [0094], teaches that nucleic acid synthesis can include the incorporation of a labeled nucleotide into the primer extension product.  The aspect of one being able to incorporate a labeled nucleotide into a probe, would clearly render obvious the aspect of incorporating a labeled nucleotide in a primer, as a primer also served as a probe.

In view of the above analysis and in the absence of convincing evidence to the contrary, each of the rejections of claims under 35 USC 103(a) are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634